Williams, Judge,
delivered the opinion of the court:
The facts are fully disclosed and set out in our Findings and need not be restated. The defendant concedes that the plaintiff is entitled to recover the principal sum claimed in suit, $842.18.
It was determined in Aluminum Company of America v. United States, 87 C. Cls. 96, that that company was not indebted to the United States in the amount pleaded in a counterclaim therein, or in any amount whatever, but that the United States on the contrary was indebted to the plaintiff therein, the Aluminum Company of America. Therefore the withholding of the amounts admittedly due plaintiff in this case to offset the nonexisting but alleged indebtedness of the Aluminum Company of America to th& defendant was wrongful and entitles the plaintiff, under the provisions of the act of March 3, 1875, as amended by the act of March 3, 1933 (47 Stat. 1489), to interest at the' rate of 6 percent from the date of such wrongful withholding to March 3, 1933, which has been stipulated by the-parties to be $232.19.
Plaintiff is therefore entitled to recover the sum of $1,074.37 and judgment in that amount is hereby awarded. It is so ordered.
Littleton, Judge; Gkeen, Judge; and Whaley, Chief Justice, concur.
Whitaker, Judge, took no part in the decision of this, case.